BLACK MOUNTAIN CAPITAL CORPORATION (formerly Mercury Partners & Company Inc.) Second Quarter Report June 30, 2007 Black Mountain's shares are quoted on the NASD OTC Bulletin Board in the United States under the symbol "BMMUF" and on the TSX Venture Exchange, in U.S. dollars under the symbol "BMM.U". NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars) June 30, 2007 December 31, 2006 (1) ASSETS CURRENT Cash and cash equivalents $ 381,362 $ 446,112 Loans, prepaids and receivables(Note 3) 139,969 - 521,330 448,452 Long-term investments, cost 104,007 - Total assets $ 625,338 $ 448,452 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Accounts payable and accrued liabilities $ 56,684 $ 67,794 Loan payable (Note 4) 342,936 342,936 Shareholders' equity Capital stock (Note 6) Authorized Unlimited number of common shares Unlimited number of Class A preferred shares Issued and outstanding – 13,533,514 common shares 2,899,089 2,649,089 Contributed surplus 971,859 971,859 Cumulative translation adjustment 352,932 377,085 Deficit (3,998,161 ) (3,960,493 ) Total shareholders’ deficiency 225,719 37,540 Total liabilities and shareholders’ deficiency $ 625,338 $ 448,452 The accompanying notes are an integral part of these consolidated financial statements. (1) Audited BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. dollars) Six Months Ended June 30, Three Months Ended March 31, 2007 2006 2007 2006 REVENUE $ 14,161 $ 15,229 $ 2,081 $ 6,604 EXPENSES Amortization - - - 436 Directors and management fees 2,643 (846 ) 11,906 18,969 General and administrative expenses(Note 5) 49,186 22,115 7,424 37,594 Interest expense - 10,971 (3,078 ) 4,809 51,829 32,240 16,252 61,808 Loss before other items (37,668 ) (17,011 ) (14,171 ) (59,507 ) OTHER ITEMS Write-down of marketable securities - (3,871 ) - - Gain on sale of long-term investments - 13,237 - - Gain on settlement of debt - 23,633 - - Net income (loss) for the period (37,668 ) 15,983 (14,171 ) (12,740 ) Deficit, beginning of the period (3,960,493 ) (3,883,627 ) (3,960,493 ) (3,854,904 ) Deficit, end of the period $ (3,998,161 ) $ (3,867,644 ) $ (3,974,664 ) $ (3,867,644 ) Basic and diluted income (loss) pershare $ (0.003 ) 0.003 $ (0.002 ) $ (0.002 ) Weighted average number of commonshares outstanding 11,866,847 6,375,503 7,940,089 6,375,503 The accompanying notes are an integral part of these consolidated financial statements. BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. dollars) Six Months Ended June 30, Three Months Ended March 30, 2007 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) for the period $ (37,668 ) $ 15,983 $ (14,171 ) $ (12,740 ) Items not affecting cash: Amortization - Write-down marketable securities - 3,876 - - Gain on sale of long-term investments - (13,237 ) - - Gain on settlement of debt - (23,633 ) - - Changes in current assets and current liabilities: (Increase) decrease in marketable securities - 4,599 - 4,753 (Increase) decrease in loans and receivables (139,969 ) (1,560 ) - (2,171 ) Increase (decrease) in accounts payable (11,110 ) (77,826 ) - (32,868 ) Net cash used in operating activities (188,747 ) (91,798 ) (14,311 ) (43,026 ) CASH FLOWS FROM INVESTING ACTIVITIES Long-term investment purchases/costs (104,007 ) - - - Proceeds on sale of long-term investments - 13,272 - - Net cash provided by investing activities (104,007 ) 13,272 - - CASH FLOWS FROM FINANCING ACTIVITIES Loans payable - 42,994 - 42,994 Issuance of share capital 250,000 175,000 - 175,000 Net cash provided by financing activities 250,000 217,994 - 217,994 Effect of foreign exchange on cash and cash equivalents (42,754 ) 17,991 6,735 5,360 Increase (decrease) in cash (64,750 ) 157,459 (7,576 ) 169,608 Cash, beginning of the period 446,112 14,392 446,112 2,243 Cash, end of the period $ 381,362 $ 171,851 $ 438,536 $ 171,851 The accompanying notes are an integral part of these consolidated financial statements. BLACK MOUNTAIN CAPITAL CORPORATION NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS These interim consolidated financial statements should be read in conjunction with the Company’s most recent annual consolidated financial statements. 1. Basis of Presentation The consolidated financial statements contained herein include the accounts of the Company and its wholly-owned subsidiaries. The interim period consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles. All financial summaries included are presented on a comparative and consistent basis showing the figures for the corresponding period in the preceding year. The preparation of financial data is based on accounting principles and practices consistent with those used in the preparation of annual consolidated financial statements. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. These interim period statements should be read together with the audited consolidated financial statements and the accompanying notes included in the Company's latest annual report. In the opinion of the Company, its unaudited interim consolidated financial statements contain all adjustments necessary in order to present a fair statement of the results of the interim periods presented. Certain reclassifications have been made to the prior period financial statements to conform to the current period presentation. 2. Organization and Operations Black Mountain Capital Corporation (the "Company") is organized under the Yukon Business Corporations Act and changed its name from Mercury Partners &
